Contracts; interpretation; performance; roofing procedure. — Plaintiff entered into a 1-year contract calling for replacement of asphalt shingle roofs on miscellaneous buildings located at Fort Campbell, Kentucky. During performance plaintiff routinely allowed a surface from 25-40 feet in running width to remain unshingled and thus exposed overnight. The Governent insisted that the terms of the contract required "no more roofing will be removed than can be covered with underlayment and shingles in the same day.” Plaintiff modified its roofing procedures, and seeks an equitable adjustment because of the allegedly more costly modification. In a recommended opinion filed May 27,1982 (reported in full at 30 CCF para. 70,353), Trial Judge John P. Wiese determined that the contract provisions dictate that the Government’s insistence on compliance with the contract requirement was proper. The common sense reading of that requirement was that felt that became wet during a day’s work (on account of rain) had to be replaced before completing the shingling operation. On July 23, 1982 the court, by order, adopted the trial judge’s recommended opinion as the basis for its judgment in this case, held that plaintiff was not entitled to recover, and dismissed the petition.